DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/29/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/29/2021. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2018/0026209, hereafter Stoessel ‘209).

The rejection is adequately set forth in Paragraph 8 of the Office Action mailed on 5/29/2021 and is incorporated here by reference.



    PNG
    media_image1.png
    185
    193
    media_image1.png
    Greyscale
,
where R is H.

Regarding the new limitations recited in claim 17 drawn to the sub-ligand L1, as set forth in Paragraph 8 of the previous Office Action, Stoessel ‘209 discloses that the sub-ligand L1 given by recited Formula (2a), i.e.

    PNG
    media_image2.png
    194
    149
    media_image2.png
    Greyscale
.
From the ligand, it is clear that the ligand disclosed by the reference binds via the nitrogen and the unsubstituted carbon atom.

. 

Claims 17, 19, and 21-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2019/0241591, here after Stoessel ‘591).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 5/29/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 17 drawn to V in recited Formula (1), as set forth in Paragraph 8 of the previous Office Action, Stoessel ‘591 discloses V given by recited Formula (6a), i.e.

    PNG
    media_image1.png
    185
    193
    media_image1.png
    Greyscale
,
where R is H.



    PNG
    media_image2.png
    194
    149
    media_image2.png
    Greyscale
.
From the ligand, it is clear that the ligand disclosed by the reference binds via the nitrogen and the unsubstituted carbon atom.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 (b) rejection as set forth in the previous Office Action is hereby withdrawn.

As evidence of unexpected results, Applicants point to the 37 C.F.R. 1.132 filed on 10/29/2021. Specifically, Applicants point to Table 1 in the Declaration which compares the triplet energies, calculated orientation anisotropy, and expected relative EQE of Comparative Complex 1 to Inventive Complexes 2-3. While the comparison is a proper side-by-side comparison, it is noted that the inventive compounds are not commensurate in scope with the 

Similarly, Table 2 of the Declaration presents Inventive Complexes 1’ to 10’. Complexes 1’ to 10’ comprises substituents such as methyl in combination with biphenyl, fluorenyl, dibenzothiophene, phenanthrene, terphenylene, quaterphenyl, triphenylene substituted with a phenyl group or benzene substituted with a dibenzofuran. Thus, these complexes exemplify but a few of the substituents recited in the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by present claims or only for the particularly exemplified compounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767